NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5397-16T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSEPH FRYSTOCK, a/k/a
JOSEPH FRYSZTAK, and
MICHAEL F. BOLLERMAN,

     Defendant-Appellant.
_____________________________

                    Submitted April 1, 2019 – Decided April 10, 2019

                    Before Judges Haas and Sumners.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment Nos. 13-07-
                    1846 and 13-07-1847.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Ruth E. Hunter, Designated Counsel, on the
                    brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Maura K. Tully,
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      In December 2013, defendant Joseph Frystock pled guilty to third-degree

theft, N.J.S.A. 2C:20-3(a); fourth-degree credit card theft, N.J.S.A. 2C:21-

6(c)(1); and third-degree fraudulent use of a credit card, N.J.S.A. 2C:21-6(h).

Pursuant to the terms of his plea agreement, the judge sentenced defendant later

that month to five years of Drug Court probation. The plea agreement and the

sentence also provided for the imposition of an alternate term of five years in

prison, with a two-year period of parole ineligibility to be implemented if

defendant violated probation.

      As a Drug Court participant, defendant was required to abide by the

conditions of his probation. Among other things, defendant had to "obey all

federal, state and municipal laws and ordinances[,] . . . [and] notify [his]

probation officer if [he was] arrested or issued a summons in any jurisdiction."

Defendant was also required to "answer truthfully all inquir[i]es made by [his]

probation officer[,]" and "promptly report any change of address or residence to

[his] probation officer."

      Defendant did not do well in Drug Court, and never progressed past

"Phase One" of the program. He also violated the conditions of his probation

on multiple occasions. In November 2015, defendant pled guilty to failing to


                                                                        A-5397-16T1
                                       2
notify his parole officer of a change of address. However, his probation officer

recommended that defendant have the opportunity to remain in Drug Court, and

the judge agreed to continue him on probation.

      In March 2016, defendant tested positive for morphine after a urine

screen. Two months later, a probation officer saw defendant driving a car even

though his driver's license had been suspended. At the violation of probation

(VOP) hearing that followed, defendant denied he was driving a car while

suspended, and claimed that the morphine detected in his system was caused by

having eaten "a coffee ring" containing poppy seeds. On February 16, 2017,

Judge Honora O'Brien Kilgallen rejected defendant's contentions, found

defendant guilty of both charges, sentenced defendant to seven days in the

county jail as a sanction, and allowed defendant to remain on Drug Court

probation.

      In August 2017, additional VOP charges were filed against defendant for

driving for a second time with a suspended license; providing false information

to a probation officer; and again changing his address without advising his

probation officer. At the hearing that followed, Senior Probation Officer Daniel

McNamee testified that he was in a library on July 19, 2017, which was his day

off. Officer McNamee saw defendant at the counter checking out books. After


                                                                        A-5397-16T1
                                       3
defendant walked out of the library, he got into a car, and began driving away.

Defendant still did not have a valid driver's license at this time.      Officer

McNamee yelled out defendant's name, approached the car after defendant

stopped, and stated, "Joe, . . . you're driving again. At that point, [Officer

McNamee] told him to call his probation officer." Defendant "smirked and

drove away."

      The next day, Court Supervisor Stacey Coder called defendant in to

question him about the incident. Defendant told Supervisor Coder that "he was

never at the library" and, when confronted with Officer McNamee's report,

replied "that he had a different version of events."      The State obtained a

surveillance video from the library that clearly showed defendant driving the car

as he left the library. 1 In addition, defendant made a comment to Supervisor

Coder about property values in her hometown, which she viewed as a

threatening, "passive-aggressive statement that he knew exactly where I lived."

      Senior Probation Officer Mark Delaney testified that on October 29, 2017,

he went to defendant's home to conduct a curfew check. Defendant's adult son

answered the door and told Officer Delaney that defendant did not live at the


1
  Judge O'Brien Kilgallen denied defendant's pre-hearing motion to suppress
Officer McNamee's testimony concerning his observations of defendant driving
away from the library, and the videotape confirming that he did so.
                                                                         A-5397-16T1
                                       4
address defendant had provided to the probation department. Defendant's son

also stated, "do you see the position my dad puts me in. I mean I can't lie to you

guys, he does not live here." Officer Delaney attempted to telephone defendant,

but he did not respond to the officer's call.

      Defendant did not testify, or call any witnesses.

      At the conclusion of the hearing, Judge O'Brien Kilgallen rendered a

thorough oral decision. Citing N.J.S.A. 2C:45-3(a)(4), the judge found that

defendant failed to comply with "substantial requirements" of his probation by

failing to (1) obey the law by driving for a second time without a license; (2)

provide truthful information to Supervisor Coder about the incident; and (3)

notify his probation officer that he had changed his address.

      Based upon these violations, defendant's prior offenses while on

probation, and his failure to make any progress in his rehabilitation, the judge

terminated defendant from Drug Court. Judge O'Brien Kilgallen stated:

                   The purpose of Drug Court [is] to permit prison
             bound offenders to address their addiction by getting
             into recovery. Recovery I have learned is not simply
             abstinence but abstinence plus change. It is hoped that
             with abstinence and change the Drug Court participants
             will no longer violate the law and will live productive
             and law abiding lives.

                  After four years on Drug Court, this defendant
             has not changed a thing. He does what he wants,

                                                                          A-5397-16T1
                                         5
            without regard to the law. The Probation Officer
            assigned to this defendant, the supervising Probation
            Officers and the Drug Court team believe there is
            nothing further we can do for this defendant, since his
            failure to abide by the law is not the result of drug use,
            but rather his own destructive behavior.

      Judge O'Brien Kilgallen sentenced defendant to five years in prison,

subject to a two-year period of parole ineligibility, the alternate term that was

part of his December 2013 plea agreement. In determining this sentence, the

judge applied the directives the Supreme Court established for VOP cases in

State v. Bayless, 114 N.J. 169 (1989). She considered the aggravating factors

that existed at the time of defendant's sentence to Drug Court in December

2013,2 and found there was a risk that defendant would commit another offense

based on the fact that he had an extensive criminal record in the form of a dozen

prior Superior Court convictions and eleven municipal court convictions, and

that he needed to be deterred from future criminal activity.

      Turning to the mitigating factors, Judge O'Brien Kilgallen noted that the

only mitigating factor the court found in December 2013 was N.J.S.A. 2C:44 -


2
   These aggravating factors were N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that the
defendant will commit another offense"); N.J.S.A. 2C:44-1(a)(6) ("[t]he extent
of the defendant's prior criminal record and the seriousness of the offenses of
which he has been convicted"); and N.J.S.A. 2C:44-1(a)(9) ("[t]he need for
deterring the defendant and others from violating the law").


                                                                         A-5397-16T1
                                        6
1(b)(10), the belief that defendant would respond affirmatively to probationary

treatment. The judge explained that this mitigating factor no longer applied

because defendant violated the conditions of his probation on multiple

occasions. In imposing the alternate sentence, Judge O'Brien Kilgallen found

"by clear and convincing evidence that the aggravating factors outweigh[ed] the

non[-]existent mitigating factors." This appeal followed.

      On appeal, defendant presents the following contentions:

            POINT I

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO SUPPRESS BECAUSE
            THE   PROBATION   OFFICER    ILLEGALLY
            CONDUCTED SURVEILLANCE OF DEFENDANT.

            POINT II

            THE TRIAL COURT ERRED IN REVOKING
            DEFENDANT'S PROBATION BECAUSE THE
            COURT FAILED TO ACKNOWLEDGE THE
            INSUBSTANTIAL NATURE OF THE ALLEGED
            VIOLATIONS AND BASED ITS DECISION ON
            UNRELIABLE HEARSAY.

            POINT III

            THE IMPOSITION OF A FIVE-YEAR SENTENCE
            WITH A TWO-YEAR PAROLE INELIGIBILITY
            TERM VIOLATED STATE V. BAYLESS, 114 N.J.
            169 (1989), AND MUST BE REDUCED.



                                                                       A-5397-16T1
                                       7
            POINT IV

            THE IMPOSITION OF THE DISCRETIONARY
            PERIOD OF PAROLE INELIGIBILITY WAS
            UNCONSTITUTIONAL AND MUST BE VACATED
            BY THIS COURT. U.S. Const. [a]mend. VI, XIV; N.J.
            Const. [a]rt. I, ¶¶ 1, 12.

      Having considered these contentions in light of the record and applicable

law, we conclude that they are without sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons

expressed by Judge O'Brien Kilgallen in her comprehensive oral opinion. We

add the following brief comments.

      Contrary to defendant's contentions in Point I, the judge properly denied

defendant's meritless motion to suppress Officer McNamee's testimony

concerning his chance encounter with defendant at the library where he saw

defendant driving a car without a license. Defendant argues that the officer

exceeded the permissible bounds of his duties by "acting as a law enforcement

officer by conducting surveillance of defendant, a traditional function of the

police."   However, as Judge O'Brien Kilgallen correctly found, there was

nothing untoward about the officer's actions at the library. Officer McNamee

correctly reported his observation that defendant had again blatantly violated the

law by driving without a license and, based on his report, the probation


                                                                          A-5397-16T1
                                        8
department properly obtained the library surveillance video to support its

decision to charge defendant with a VOP. The judge's detailed findings on this

issue are plainly supported by sufficient credible evidence in the record and,

therefore, we discern no basis for disturbing her decision to deny defendant's

suppression motion. State v. Rockford, 213 N.J. 424, 440 (2013).

      We also reject defendant's argument in Point II that his probation could

not be revoked because driving without a license for the second time; providing

false information to the supervising probation officer about the incident; and

failing to advise his probation officer that he had changed his address , were not

violations of "substantial requirements" of his probation under N.J.S.A. 2C:45 -

3(a)(4).   As Judge O'Brien Kilgallen explained, the conditions defendant

violated were clearly significant, and defendant did not meet his "burden of

showing an excuse for [his] failure to comply with the condition[s]." State v.

Peters, 129 N.J. 210, 217-18 (1992). Under these circumstances, we detect no

abuse of discretion in the judge's reasoned decision.

      The judge also properly considered the hearsay statement of defendant's

son that his father no longer lived at the address he gave to the probation

department. Contrary to defendant's assertions, hearsay may be introduced in a




                                                                          A-5397-16T1
                                        9
VOP hearing if it is sufficiently reliable. State v. Mosley, 232 N.J. 169, 189-90

(2018). That was clearly the case here.

      Defendant's arguments in Point III concerning his sentence also lack

merit. Trial judges have broad sentencing discretion as long as the sentence is

based on competent credible evidence and fits within the statutory framework.

State v. Dalziel, 182 N.J. 494, 500 (2005). "Appellate review of sentencing is

deferential," and we therefore avoid substituting our judgment for the judgment

of the trial court. State v. Case, 220 N.J. 49, 65 (2014).

      We are satisfied that the trial judge made findings of fact concerning

aggravating and mitigating factors that were based on competent and reasonably

credible evidence in the record, and applied the correct sentencing standards set

forth in Bayless for VOP proceedings. Accordingly, we discern no basis to

second-guess the sentence.

      Finally, the Supreme Court recently rejected defendant's argument in

Point IV that a sentencing judge may not exercise his or her discretion by

imposing a mandatory-minimum period of parole ineligibility under N.J.S.A.

2C:43-6(b) without offending the United States Constitution.            State v.

Kiriakakis, 235 N.J. 420, 424-25 (2018). Therefore, the judge's decision to




                                                                         A-5397-16T1
                                       10
impose the alternate five-year sentence, which included a two-year period of

parole ineligibility, is unassailable.

      Affirmed.




                                                                     A-5397-16T1
                                         11